DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “comprises” in lines 1 and 3 is recommended to be replaced with “includes” to remove legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Regarding claim 1, line 7, “while a biological tissue” should read -while the biological tissue-
Regarding claim 11, line 2, “a biological tissue” should read -the biological tissue-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites wherein “protruding directions” of the first protrusion and the second protrusion are not parallel to a moving direction of a biological tissue”, followed by the limitation “and [the protruding directions] are the same as or intersect with the moving direction”. A direction that is the same as another direction makes both directions necessarily parallel, thus contradicting “wherein the protruding directions are not parallel” as claimed. For the purpose of examination, the claim will be interpreted as -the device of claim 10, wherein protruding direction of the first protrusion and the second protrusion are not parallel to a moving direction of a biological tissue sequentially passing through the first through hole and the second through hole, and intersect with the moving direction-
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Graziano (WO 2016097960).
Regarding claim 1, Graziano discloses a device for reducing a size of a biological tissue (pg. 1, lines 1-8, “The present invention relates in general to the technical sector of the systems and of the devices for disgregating and shredding biological material”), the device comprising: 
a plate 13 (fig. 2, plate 13); and 
a through hole 13a defined by a plurality of edges 13a’ of the plate 13 (fig. 2a, sides of hole 13a’ in plate 13) and penetrating a front and a rear of the plate (fig. 2D, hole 13a punched through material strip N), 
wherein each of the plurality of edges 13a’ comprises a protrusion that protrudes toward a central portion of the through hole (see annotated fig. 2B below), and 
while the biological tissue passes through the through hole, the biological tissue is scratched and torn by the protrusion so that a size of the biological tissue is reduced (claim 1, “bring the biological material MB, contained in the upper loading chamber 12a, into contact with the microholes 13a, with sharp edges, formed int the disgregating grid 13, and therefore cause the disgregation of the biological material mb making it pass through these microholes 13a”).

    PNG
    media_image1.png
    347
    474
    media_image1.png
    Greyscale

Regarding claim 2, Graziano discloses wherein a width of the protrusion decreases toward the central portion of the through hole such that a tip is formed (see annotated fig. 2B above)
Regarding claim 3, Graziano discloses wherein each of the plurality of edges comprises linear portions formed on both sides based on the protrusion (fig. 2B, microhole 13a as a hexagon comprises linear portions)
Regarding claim 4, Graziano discloses wherein the device comprises a first group of protrusions protruding in a first direction based on the plate while forming an angle with respect to the plate (see annotated fig. 2B below), and a second group of protrusions protruding in a second direction differing from the first direction based on the plate (see annotated fig. 2B below). NOTE: the groups of protrusions are formed at an angle due to the punch process, see annotated fig. 2D below)

    PNG
    media_image2.png
    327
    474
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    747
    862
    media_image3.png
    Greyscale

Regarding claim 5, Graziano, as modified by Strasser, discloses wherein the first group of protrusions and the second group of protrusions alternate in different directions along the plurality of edges (see annotated fig. 2B and fig. 2D above, first group alternates sides with second group).
Regarding claim 9, Graziano discloses wherein a protruding direction of the protrusion is not parallel to a moving direction of the biological tissue passing through the through hole (fig. 2A, tissue is moving perpendicular to the plate, fig. 2C, plate protrusions formed in a cone and are thus not parallel to moving direction of biological tissue. Also see fig. 3B, biological material MB’ moved in direction f2, pg. 19, lines 18-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Graziano
Regarding claim 6, Graziano discloses wherein extension lines of the first group of protrusions are not parallel to extension lines of the second group of protrusions (fig. 2D, angles made are not parallel), but is silent to wherein extension lines of the first group of protrusions do not meet the extension lines of the second group of protrusions.
However, Graziano teaches wherein the through holes 13a can be of other shapes and configurations (“Naturally other shapes and configurations are possible, for example round or square, etc., or in general polygonal, wherein the microblades of each microhole 13a correspond to the sides of the respective polygon”, pg. 16, lines 17-19)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second groups of protrusions disclosed in Graziano such that their extension lines do not meet, as suggested by Graziano, for the purpose of providing a suitable configuration of protrusions that assist in breaking down tissue that was part of a finite number of identified, predictable solutions, or determining a configuration with a reasonable expectation of success. MPEP 2142, section III, KSR, 5050 U.S. at 418, 82 USPQ2d at 1396.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Graziano in view of Pilkington (US 20160333305)
Regarding claim 7, Graziano fails to teach the device further comprising: an extension portion configured to extend from each of the plurality of edges toward the central portion of the through hole; and a tip formed at an end of the extension portion and configured to scratch and tear the biological tissue.
However, Pilkington teaches a device for breaking down material (abstract) having a plate comprising an extension portion configured to extend from each of the edges (paragraph 0029, “a preferred coating is a hard material which has sharp surface edges” NOTE: the surface edges would extend into the perforations of the plate 62, creating the extension portion from the edge), and a tip formed at an end of the extension portion configured to scratch and tear the biological tissue (paragraph 0031, “In particular, the inlet filter element 62 is believed to rely inter alia on the coarse sharp-edged surface of the titanium nitride to effectively and efficiently physically snag unwanted larger fiber fragments and fat particles”, thereby creating a tip at the end of the extension portion configured to scratch and tear biological tissue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Graziano to include  an extension portion configured to extend from each of the plurality of edges toward the central portion of the through hole; and a tip formed at an end of the extension portion and configured to scratch and tear the biological tissue, as taught and suggested by Pilkington, in addition to the protrusion disclosed in Graziano, for the purpose of providing an suitable means snagging unwanted larger fiber fragments and fat particles found in harvested fat, thereby producing a desirable nanofat emulsion as the filtrate (see Pilkington, paragraph 0031)
Regarding claim 8, Graziano, as modified by Pilkington, is silent to wherein the device further comprises: an additional extension portion formed on a side opposite to the extension portion based on the tip and configured to extend toward the central portion of the through hole. 
However, Pilkington suggests that the plate 62 has the coarse sharp-edged coating cover both the front and back of the plate 62 (paragraph 0029, “the inlet filter element 62 is preferably formed from two components, namely, an interior substrate, and an exterior coating which preferably continuously coats the substrate.. a preferred coating is a hard material which has sharp surface edges”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Graziano in view of Pilkington such that the device further comprises an additional extension portion formed on a side opposite to the extension portion based on the tip and configured to extend toward the central portion of the through hole for the purpose of providing a suitable structure that allows for the plate be installed within the assembly on either face, thereby preventing incorrect assembly
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Graziano in view of Strasser (GB 863487) and Pilkington.
Regarding claim 10, Graziano discloses a device for reducing a size of a biological tissue (pg. 1, lines 1-8, “The present invention relates in general to the technical sector of the systems and of the devices for disgregating and shredding biological material”), the device comprising: 
a first screen comprising a first plate 13, a first through hole 13a defined by a plurality of first edges 13’a of the first plate 13 (fig. 2a, sides of hole 13a’ in plate 13) and penetrating a front and a rear of the first plate (fig. 2D, hole 13a punched through material strip N), and a first protrusion 43484336.1 1/31/2020that protrudes toward a central portion of the first through hole (see annotated fig. 2B below); 
but fails to teach a second screen comprising a second plate laminated to the first plate, a second through hole defined by a plurality of second edges of the second plate and penetrating a front and a rear of the second plate, and a second protrusion that protrudes toward a central portion of the second through hole, wherein the first through hole overlaps the second through hole and is larger in size than the second through hole.
However, Strasser teaches a device for mincing a biological tissue (“meat”, see abstract) comprising a first plate 17 and second plate 15 (fig. 1, topmost plate 17 and lowermost plate 15, col. 2, lines 28-58) designed to tear through material (col. 2, lines 28-58 , “the transition of these bores into the place face being sharp-edged. Such formation of the apertures ensures a high efficiency of the cutting edges formed by the rimes of the holes on the upper side of the perforated plates”), each plate having a through hole 19 defined by a plurality of edges of the plates (fig. 4, passage holes 19 of plate 15, col. 2, lines 28-58) and penetrating a front and a rear of each plate (fig. 4, passage hole 19 goes through entire plate 15), wherein the first through hole overlaps the second through hole (fig. 1, holes of plates 17 and 15 overlap with each other), and is larger in size than the second through hole (col. 2, lines 28-58 ,“The passage bores of the perforates plates are widest in the topmost plate 17… and narrowest in the lowermost plate 15”).
Strasser is considered analogous art because it pertains to a means of breaking down biological material using a perforated filter or plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed is Graziano to include a second screen comprising a second plate laminated to the first plate, a second through hole defined by a plurality of second edges of the second plate and penetrating a front and a rear of the second plate, and a second protrusion that protrudes toward a central portion of the second through hole, wherein the first through hole overlaps the second through hole and is larger in size than the second through hole, as taught by Strasser, for the purpose of providing a suitable means of further breaking down material passing through the device and further decreasing the material’s size.
Moreover, Pilkington teaches a device for breaking down material (abstract) comprising a first filter or plate 62 and a second filter or plate 64, the second plate 64 being laminated to the first plate (fig. 2, first filter 62 directly on top of second filter 64, paragraph 0026, “first and second filter elements 62, 64 snugly nest within the filter element mount 66 when the filter cartridge 12 is assembled as described below)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Graziano in view of Strasser such that the first and second plates are laminated to each other, as taught by Pilkington,  for the purpose of providing a suitable means of minimizing the amount of space the plates take up within the assembly, thereby allowing for more biological tissue to be loaded within the device at one time.
Regarding claim 11, Graziano, as modified by  Strasser, discloses wherein protruding directions of the first protrusion and the second protrusion are not parallel to a moving direction of the biological tissue sequentially passing through the first through hole and the second through hole (see Graziano, fig 2D, sides slope into a point not parallel, see annotated fig. 2D below. NOTE: Graziano, as modified by Strasser, would have the first and second through hole), and intersect with the moving direction (see annotated fig. 2D of Graziano below).

    PNG
    media_image4.png
    280
    405
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao (US 20050139704) discloses a tissue homogenizer with two size-reducing filters. Kanor (US 3941317) discloses an apparatus for tissue disaggregation with two screens or filters clamped to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785